Citation Nr: 1536635	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-29 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft (previously rated with hypertension).   

2. Entitlement to an extension (beyond February 28, 2009) of a temporary total convalescence rating for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft (previously rated with hypertension)(hereinafter "heart condition").  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

By way of brief procedural history, the Veteran submitted a claim for an increased and a total temporary rating on December 31, 2008.  The September 2009 rating decision granted a temporary total rating based on surgical/other treatment necessitating convalescence, effective from December 12, 2008, to February 28, 2009, and also assigned a 30 percent evaluation effective from March 1, 2009.  The Veteran submitted a notice of disagreement in October 2009 and specifically disagreed with the total rating award (stating that at least a one month extension for convalescence was warranted), as well as the 30 percent rating assigned thereafter. 

The Board notes although the October 2011 SOC adjudicated the claim for a higher rating, it did not list it as a second and separate issue in the October 2011 statement of the case.  The Veteran thereafter submitted a timely substantive appeal and continues to assert that a higher rating for his service-connected heart condition is warranted.  (Note: both issues have been certified to the Board).  Therefore, the Board finds that the Veteran has perfected his appeal of both the extension of a temporary total rating issue as well as his request for a higher rating. 

The Veteran withdrew his request for a Board hearing in July 2015 correspondence.  

The issue of entitlement to an evaluation in excess of 30 percent for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The veteran underwent coronary artery bypass surgery on December 12, 2008; resolving doubt in his favor, the lay and medical evidence shows that the Veteran more likely than not required convalescence for three months for full recovery following the surgery due to severe post-operative residuals/complications (namely, an elevated left hemidiaphragm).  


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran the criteria for an extension to March 31, 2009, but no later, of a temporary total rating for convalescence following coronary artery bypass surgery on December 12, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided pre-adjudication VCAA notice by letter dated in January 2009.  Where, as here, the total rating has been granted, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Once the claim for a total rating for convalescence has been substantiated, the filing of a notice of disagreement with the RO's decision assigning a termination date for that total rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b) (1) is no longer applicable in the claim for an extension of the total rating for convalescence. Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs, reports of VA examinations and VA and private outpatient treatment records. The Board has carefully reviewed Veteran's statements and concludes that no available outstanding evidence has been identified. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Extension of a Temporary Total Evaluation

The Veteran seeks entitlement to an extension of a temporary total evaluation for convalescence following bypass surgery for his service-connected heart condition beyond February 28, 2009.  He contends that he should be awarded a total of three months (i.e., a one month extension) convalescence based on severe post-operative residuals.  

On December 12, 2008, the Veteran underwent coronary artery bypass (x3) surgery at St. Vincent's Medical Center.  In a September 2009 rating decision, the RO granted a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30, effective December 12, 2008, based on surgical or other treatment necessitating convalescence.  A 30 percent evaluation was resumed from March 1, 2009.  The Veteran contends that he is entitled to an extension of the temporary total rating. 

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30 (2015).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a) (2015).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a). 38 C.F.R. § 4.30(b) (2015).

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30. Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury." Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

The private operative report from St. Vincent's reflects that the Vetera underwent triple coronary bypass surgery on December 12, 2008, and that he was transferred to Open Heart Recovery in stable condition later that same day. Chest x-ray status post bypass surgery on December 18, 2008, revealed elevation of the left hemidiaphragm.  The Veteran was discharged on December 18, 2008, with instructions to follow-up with his cardiac doctor in a period of three weeks.  Notably, the Veteran has not identified, or otherwise submitted any such follow-up records in this regard.  

In April 13, 2009, Dr. N.M. noted that the Veteran had mild left diaphragmatic paresis with underlying mild pulmonary fibrosis, most likely secondary to surgery with loss of volume of the left lung with mild dyspnea. 

The Veteran underwent a VA heart/hypertension examination in August 2009, at which time it was noted that the Veteran had a residual elevated left hemidiaphragm as a result of the 2008 bypass surgery; this was apparently identified by an April 2008 x-ray.  The elevated hemidiaphragm condition was expressly noted as having no functional limitation/impact.  Physical examination of the Veteran otherwise noted an asymptomatic sternotomy scar but no other residual surgical conditions were indicated.  A January 2010 chest x-ray again noted that the Veteran had persistent elevation of the left hemidiaphragm as secondary to the bypass surgery, but there was no evidence of a new or acute cardiopulmonary pathology at that time.  A February 2010 letter from the Veteran's pulmonologist indicated that the Veteran still suffered from elevation of the left hemidiaphragm and that he was in stable condition. 

The Veteran is insistent that a cumulative, three month convalescence rating is warranted here (i.e., a one month extension) based on his residual pulmonary/lung condition which is shown to be a result of the December 2008 bypass surgery.  The Board will resolve doubt in the Veteran's favor and grant an extension of one month, but no longer, beyond February 28, 2009, i.e. to March 31, 2009, for severe post-operative residuals of the December 12, 2008, bypass surgery (i.e., elevated left hemidiaphragm). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thereafter, the record reflects that the Veteran is being separately compensated for the elevated left hemidiaphragm condition (see, e.g., December 2010 Rating Decision, granting service connection for elevated left hemidiaphragm condition, and assigning a non-compensable evaluation effective April 13, 2009).  The private doctor described the left elevation paresis as "mild" in nature in April 2009, and the August 2009 VA examiner stated that the elevation resulted in no functional limitations.  In sum, there is no other evidence of record demonstrating such "severe" post-operative residuals so as to result in an extension beyond the initial three months.  


ORDER

Entitlement to an extension of one month, but no longer, beyond February 28, 2009, i.e. to March 31, 2009, of a temporary total rating for convalescence following triple bypass surgery on December 12, 2008, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the claim for a higher rating for service-connected coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft, the record reflects that the Veteran was last afforded a VA ischemic heart disease examination in 2011.  Notably, cardiac stress testing was not accomplished at that time; instead, METs were estimated based on the Veteran's "known" disease level.  However, the Veteran has since submitted private treatment records which reflect that he underwent a carotid endarterectomy for right carotid stenosis in 2011.  This was not considered by the 2011 VA examiner in his evaluation of the Veteran.  Accordingly, a remand is necessary to afford the Veteran a new VA examination which addresses the current nature and severity of his heart condition. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his coronary artery disease.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe all symptoms caused by the Veteran's service-connected heart condition, as well as the severity of each symptom.  

The examiner should also assess the Veteran's workload of METs and left ventricular ejection fraction.

Lastly, in addition to dictating objective test results, the examiner is to fully describe the functional impact of the disability.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to a rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, status post coronary artery bypass graft.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


